Citation Nr: 1729529	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-35 432	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in 
St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for a chronic intestinal disorder, claimed as irritable bowel syndrome (IBS), to include as secondary to service-connected gastroesophageal reflux disease (GERD) with Barrett's esophagus.  



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981 and June 1988 to May 1999.  

This matter is before the Board of Veterans' Appeals (Board) on an appeal from an October 2012 rating decision by the St. Paul, Minnesota Regional Office and Insurance Center (RO) of the Department of Veterans Affairs (VA).  

In July 2015, the Board remanded the appeal for further evidentiary development.


FINDING OF FACT

In a June 2017 statement, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal seeking service connection for a chronic intestinal disorder, claimed as IBS, to include as secondary to service-connected GERD with Barrett's esophagus.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal regarding the claim for service connection for a chronic intestinal disorder, claimed as IBS, to include as secondary to service-connected GERD with Barrett's esophagus, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2017 statement, the Veteran withdrew his claim seeking service connection for a chronic intestinal disorder, claimed as IBS, to include as secondary to service-connected GERD with Barrett's esophagus.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal seeking service connection for a chronic intestinal disorder, claimed as IBS, to include as secondary to service-connected GERD with Barrett's esophagus.  

Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.  


ORDER

The appeal seeking service connection for a chronic intestinal disorder, claimed as IBS, to include as secondary to service-connected GERD with Barrett's esophagus, is dismissed.



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


